Citation Nr: 0326013	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-00 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Osgood-Schlatter's 
disease of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from May 17, 1978 
to June 13, 1978.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a May 2000 rating action of the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO) that denied the veteran's claim of 
entitlement to service connection for Osgood-Schlatter's 
disease of the right lower extremity.  When this matter was 
last before the Board in October 2002, additional development 
of the issue on appeal was undertaken.  That development was 
partially completed, and the case is ready for further 
appellate review. 

The Board notes in passing that subsequent to the arrival of 
the veteran's claim at the Board, the veteran relocated to an 
address in Kentucky.  This information is forwarded to the RO 
for appropriate action.  


REMAND

Pursuant to the Board's October 2002 development memorandum, 
additional medical evidence has been associated with the 
claims file.  Since this evidence is pertinent to the 
veteran's claim, and since it has not been considered by the 
RO, and the veteran has not submitted a statement waiving 
such consideration, it must be referred to the RO for initial 
review.  38 C.F.R. § 20.1304 (2002); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Secondly, the veteran's claim of entitlement to service 
connection for Osgood-Schlatter's disease of the right lower 
extremity appears to turn upon whether competent evidence can 
be produced supporting the allegation that the disability was 
either incurred in service or aggravated in service over and 
above that which would be due to the natural progression of 
what was assumed by the RO to have been a pre-existing 
disorder.  Given that the veteran's Osgood-Schlatter's 
disease of the right lower extremity was not noted upon entry 
into service, however, a threshold question must be asked as 
to whether it can be found that the veteran's lower extremity 
disorder pre-existed service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304 (2002); Cotant v. Principi, 17 Vet. 
App. 116 (2003); VAOGCPREC 3-2003.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with service, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  The 
evidence in this case suggests the necessity for such action 
so that a decision on the veteran's claim will be a fully 
informed one.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in addition to that 
specified below, has been completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied with 
respect to the veteran's claim.  

2.  The veteran should then be scheduled 
for an appropriate VA examination.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review of 
pertinent documents in conjunction with 
the examination.  The examiner should 
indicate in the examination report that 
pertinent documents in the file were 
reviewed.  On the basis of current 
findings, a thorough review of the file, 
and a history obtained from the veteran, 
the examiner should respond to the 
following questions and provide a full 
statement of the basis for the conclusions 
reached:  

(a)  Identify and describe all 
current pathology of the right knee.  
Indicate specifically whether 
Osgood-Schlatter's disease is 
present.  If so, describe its 
manifestations in detail.  

(b)  On the basis of the clinical 
record and the known development 
characteristics of the disorder, 
express an opinion as to whether it 
can be concluded with clear and 
unmistakable certainty that the 
Osgood-Schlatter's disease that was 
first reported on May 27, 1978, 
preexisted the veteran's entry into 
active military service on May 17, 
1978.  

(c)  If it did preexist service, 
express an opinion as to whether it 
can be concluded with clear and 
unmistakable certainty that the 
Osgood-Schlatter's disease was not 
aggravated to a permanent degree in 
service beyond that which would be 
due to the natural progression of 
the disease.  

In regard to aggravation, a distinction 
should be drawn between any temporary 
exacerbation of symptoms as opposed to an 
increase in the level of disability beyond 
natural progression.  If the foregoing 
conclusions cannot be made with the 
certainty noted above, the examiner should 
offer an opinion as to whether the veteran 
has any current right lower extremity 
disorder that can be attributed to any 
injury or disease found in service.  A 
complete rationale for any opinion 
expressed is respectfully requested.  

3.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If the information is 
deemed lacking, the RO should refer the 
report to the VA examiner for corrections 
or additions.

4.  Thereafter, the RO should consider 
all of the evidence of record, including 
any records received subsequent to the 
RO's issuance of the supplemental 
statement of the case in November 2001, 
and readjudicate the veteran's claim.  In 
that regard, a threshold determination 
must be made as to whether the veteran's 
right lower extremity disorder pre-
existed service.  The holding in Cotant 
v. Principi, 17 Vet. App. 116 (2003), and 
VAOGCPREC 3-2003 should be specifically 
considered in that threshold 
determination.  If a complete grant of 
the claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


